Order issued December     3/       ,2012




                                             In The




                                     No. 05-12-01598-CV


    DALLAS COUNTY SOUTHWESTERN INSTITUTE OF FORENSIC SCIENCES
             & MEDICAL EXAMINER DEPARTMENT, Appellant



                                   GLYNDA RAY, AppeUee


                                           ORDER

       We GRANT appellant’s December 21, 2012 motion for an extension of time to file a brief.

Appellant shall file its brief on or before January 14, 2013. We caution appellant that no further

extension of time will be granted in this accelerated appeal absent extraordinary ctrcumstances.